Allowable Subject Matter
Claims 1 and 7-77 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, HSIEH et al. [US Patent Application Publication 2016/0172901 A1], fails to anticipate or render obvious the addressing interface is configured to display information on which batteries have been assigned battery sensors and which batteries have not been assigned battery sensors, and each battery that has not been assigned a battery sensor is represented by a virtual button, and wherein when any one of the virtual buttons is clicked, information on which battery sensors have issued broadcasts but have not been addressed pops up on the web page, so as to allow a click operation to complete the addressing of a corresponding battery sensor, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 30 is allowed because the closest prior art, HSIEH et al. [US Patent Application Publication 2016/0172901 A1], fails to anticipate or render obvious the addressing interface is configured to display information on which batteries have been assigned battery sensors and which batteries have not been assigned battery sensors, and each battery that has not been assigned a battery sensor is represented by a virtual button, and wherein when any one of the virtual buttons is clicked, a pull-down menu is displayed to display information on which battery sensors have issued broadcasts but have not been addressed, so as to allow a click operation to complete the addressing of a corresponding battery sensor, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 54 allowed because the closest prior art, HSIEH et al. [US Patent Application Publication 2016/0172901 A1], fails to anticipate or render obvious the addressing interface is configured to display information on which batteries have been assigned battery sensors and which batteries have not been assigned battery sensors, and each battery that has not been assigned a battery sensor is represented by a virtual button, and wherein when any one of the virtual buttons is clicked, a setting wizard interface pops up to guide a user to address a corresponding battery sensor, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramachandra et al. (US Patent Number 9,756,570 B1) discloses a method and a system are provided for optimizing battery usage of an electronic device based on a plurality of parameters from the energy levels of the electronic device;
Grehan et al. (US Patent Application Publication 2017/0110907 A1) discloses a system and method for monitoring a configuration of ups groups with different redundancy levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862